                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,
                                                             Case No. 16-cr-21-PP
       vs.

SAMY M. HAMZEH,

                      Defendant.


                              NINTH MOTION IN LIMINE
                         RE: AGENT LINDEMAN’S TESTIMONY

       Samy Hamzeh, by counsel, files this ninth motion in limine concerning Agent

Lindeman’s notice and the basis for his testimony. The Court’s Order concerning

Lindeman’s testimony and the government’s ability to argue about glock switches (R.333)

addressed the most glaring problems with the agent’s testimony. But given his continued

placement on the government’s witness list the defense moves under Rule 16(a)(1)(G) for

a more definite summary of his testimony and what we don’t have and what we need

under Rules 703 and 705 for the basis of his testimony. 1

       The defense’s initial concern was that Lindeman would be a vehicle for

introducing irrelevant information concerning the availability of devices that meet the




1
 Hoping to avoid yet-another filing, on Friday evening the defense sent this motion to the
government and asked for a response—the government could, after all, correct the deficiencies
with a simple letter. The government has not responded, so the defense is filing this ahead of
trial. If the parties do resolve this before Wednesday, the defense will file a notice withdrawing
this issue.

                                                                             Federal Defender Services
                                                                                    of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 10/21/19 Page 1 of 5 Document 364
statutory definition of machine guns but are not “machine guns” similar to what Hamzeh

purchased. That issues was decided in the defense’s favor. See R.333. Despite a

supplemental notice (R.308), the government’s Rule 16 notice fails to meet the demands

of Rule 16(a)(1)(G). And as it stands, the defense cannot adequately prepare for his

testimony without a written summary of his testimony and the basis for his testimony.

See Fed. R. Crim. P 16 & Fed. R. Evid. 705.

        Under Rule 16(a)(1)(G) the government must provide a “written summary” of the

expert testimony it intends to introduce. This obligation isn’t satisfied by merely

providing the defense with a “list of topics” that the witness will cover. United States v.

Duvall, 272 F.3d 825, 828–29 (7th Cir. 2001). Rather, “[t]o help the defendant prepare for

trial, the disclosure must summarize what the expert will actually say about those topics.”

United States v. Williams, 900 F.3d 486, 488–89 (7th Cir. 2018). In Williams (a case

originating in this district) the Seventh Circuit was clear that the demands of Rule

16(a)(1)(G) applies to testimony of experts like Lindeman.

       The “written summary” requirement of Rule 16(a)(1)(G) applies to “any
       testimony that the government intends to use under Rule[ ] 702,” and Rule
       702 governs both experts who offer an opinion and those who don’t. And
       in defining the phrase “written summary,” we have stated broadly and
       unequivocally that Rule 16(a)(1)(G) “requires a summary of the expected
       testimony, not a list of topics.” Neither the rule nor our interpretation of it
       suggests that “written summary” means something different for non-
       opinion experts.

Williams, 900 F.3d at 489 (citation omitted). The standard is simple and straight forward:

the government must provide a summary of what agent Lindeman will testify to—a list

of topics will not cut it.

                                              2
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 10/21/19 Page 2 of 5 Document 364
       As it stands, and as the Court can see from the government’s supplemental notice,

all the government provides is a list of topics. We are told in the initial notice and in the

pretrial filing that:

       We expect that he will testify about the availability of machine guns,
       silencers, and other equipment that make firearms function as automatic
       weapons. We expect that he will testify about ATF seizures of machine guns
       of and silencers.

R.259. That’s not a summary. And the letter sent to counsel on September 3, provides

about the same:

       The United States expects to call ATF Special Agent John C. Lindeman as
       an expert in the field of firearms and the interstate nexus of firearms. We
       expect that he will testify about the availability of machine guns, silencers,
       and other equipment that make firearms function as automatic weapons.
       We expect that he will testify about ATF seizures of machine guns of and
       silencers. Special Agent Lindeman’s resume has not been included for
       security purposes.

It is simply a list of topics. Nor is what remains of the notice provided in the government’s

brief regarding ATF Special Agent Lindeman (R.308).

       There is simply a list of topics that he will discuss. The bullet points listed below

are taken from this Court’s order concerning Lindeman’s testimony R.333, and it is what

remains after the Court’s ruling.

   •   [w]e expect that Special Agent Lindeman will testify about ATF’s seizures’ [sic] of
       machineguns from 2015-2019 in the United States, in the Midwest, and in
       Wisconsin. We expect that he will also testify that he has personally worked on
       cases in Wisconsin during which machineguns were seized.

   •   We expect that he will testify about the national system in place for registration of
       machineguns and why there is a requirement to register machineguns but not
       handguns. We expect that he will testify that machineguns, when sold illegally on
       the street, are regularly sold below the market value of the machineguns when
       they are legally sold and registered.
                                             3
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
       Case 2:16-cr-00021-PP-WED Filed 10/21/19 Page 3 of 5 Document 364
   •   We expect that he will testify than the Milwaukee Police department also seizes
       significantly more machineguns annually than the ATF in Milwaukee. Absent a
       stipulation, we expect that he will testify that the defendant did not register the
       machineguns and silencer relevant to the indictment prior to January 25, 2016.

R.333:13–14. The Court was quoting the government’s notice, and it’s very clear that

what’s provided there is not a summary but a list of topics—a list of topics without any

reference to the data it’s based upon.

       Lest, there be any doubt about whether that cuts it under Rule 16 and the Circuit’s

precedent, here is what the Seventh Circuit found did not meet the demands of Rule 16:

       Detective Erk will identify code language, the manner in which
       methamphetamine is distributed, tools of the trade in the distribution of
       methamphetamine, street prices of methamphetamine and the manner in
       which “cut” is added to methamphetamine to increase the amount of profit
       in the methamphetamine business. Detective Erk will also testify
       concerning amounts of methamphetamine an individual might have for
       distribution, as opposed to personal use.

Duvall, 272 F.3d at 828. There is little (bordering nothing) additional provided in the

government’s notice concerning Lindeman.

       Thus, consistent with the demands of Rule 16(a)(1)(G) and the Seventh Circuit’s

decision in Williams, the defense moves for an actual summary of Lindeman’s testimony

as it relates to his experience with the seizure of machine guns in Wisconsin during the

relevant time period. That, according to the Court’s order is 2015–2016. Now, it may be

that after this Court’s order (R.333), Lindeman will no longer be called. His testimony

about machineguns was really just related to “machineguns” that are glock switches and

bump-stocks. So now he’s out. Fine. But if he’s going to testify about the availability of

Heckler and Smith machineguns that cost upwards of ten thousand dollars on the streets
                                            4
                                                                      Federal Defender Services
                                                                             of Wisconsin, Inc.
       Case 2:16-cr-00021-PP-WED Filed 10/21/19 Page 4 of 5 Document 364
of Milwaukee, then we need a summary of that testimony and the basis for that

testimony. See Rule 703 & 705. In sum and to be clear, the defense is not moving to strike

Lindeman. He is qualified to testify as an expert. The defense is simply moving for a

summary of his testimony and the basis for it under Rule 16 and Rules 703 and 705.

      Dated at Milwaukee, Wisconsin this 21st day of October 2019.


                                            Respectfully submitted,

                                            /s/     Craig W. Albee
                                            Joseph A. Bugni, WI Bar No. 1062514
                                            Craig W. Albee, WI Bar No. 1015752
                                            FEDERAL DEFENDER SERVICES
                                             OF WISCONSIN, INC.
                                            517 E. Wisconsin Ave - Rm 182
                                            Milwaukee, WI 53202
                                            Tel. (414) 221-9900
                                            E-mail: joseph_bugni@fd.org

                                          Counsel for Defendant, Samy M. Hamzeh




                                            5
                                                                      Federal Defender Services
                                                                             of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 10/21/19 Page 5 of 5 Document 364
